DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 8/13/20. Claims 1-27 are presented for examination. 

Double Patenting Rejection
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of parent Application 14/502,974, U.S. Patent 9,887,949, and over claims 1-36 of parent Application 15/865,032, U.S. Patent 10,771,422. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of parent Application 14/502,974 and claims 1-36 of parent Application 14/502,974 contain every element of claims 1-27 of the instant application, and as such anticipate the claims of the instant application. 
The claims of the instant application are compared to the similar claims of patent U.S. Patent 9,887,949 and patent U.S. Patent 10,771,422 in the following table: 
Instant Application
 U.S. Patent 10,771,422
U.S. Patent 9,887,949
1. A method, comprising: at an electronic device with one or more processors and memory: receiving a first message; displaying a first notification element in a first area of a user interface, the first notification element comprising information about the received first message; while displaying the first notification element, receiving a second message; and in response to receiving the second message: in accordance with a determination that the second message is not associated with the first message, delaying displaying a second notification element for the second message until the first notification element has been dismissed. 

1. A method, comprising: at an electronic device with one or more processors and memory: while the electronic device is locked: receiving a first message; and displaying a first notification element in a first area of a user interface, the first notification element comprising information about the received first message; while displaying the first notification element, receiving a user-generated reply to the first message; after receiving the user-generated reply to the first message, receiving a user input for opening an application associated with the first notification element; and in response to the user input, displaying the application associated with the first notification element in a second area of the user interface, including maintaining, in the displayed application, information for the user-generated reply that has already been received. 

1. A method for providing interactive notification elements, comprising: at an electronic device with one or more processors and memory: receiving a first message associated with a first application; displaying as an overlay of a user interface a first notification element, the first notification element comprising information about the received first message; while displaying the first notification element as an overlay of the user interface: i) displaying as an overlay of the user interface a first UI element for initiating a reply to the first message; ii) receiving information including content of a user-generated reply to the first message; and iii) in response to receiving the information including content of the user-generated reply to the first message, displaying as an overlay of the user interface a representation of the information including content of the user-generated reply to the first message; and responsive to receiving a send input, providing the user-generated reply for transmission.
2. The method of claim 1, further comprising: in response to receiving the second message: in accordance with a determination that the second message is associated with the first message, displaying a second notification element in the first area of the user interface, the second notification element comprising information about the received second message. 

2. The method of claim 1, further comprising, before receiving the user input for opening the application associated with the first notification element: receiving a second message; determining whether the second message is associated with the first message; in response to receiving the second message: in accordance with a determination that the second message is associated with the first message, displaying a second notification element in the first area of the user interface, the second notification element comprising information about the received second message; and in accordance with a determination that the second message is not associated with the first message, delaying displaying the second notification element for the second message until the first notification element has been dismissed. 
2. The method of claim 1, wherein the user-generated reply comprises a text-based message. 

3. The method of claim 1, further comprising: while displaying the first notification element, displaying a first UI element for initiating a reply to the first message; and responsive to receiving a selection of the first UI element, receiving information corresponding to a user-generated reply to the first message. 

3. The method of claim 2, further comprising: while displaying the first notification element, displaying a first UI element for initiating the user-generated reply to the first message; and wherein the user-generated reply to the first message is received after receiving a selection of the first UI element; and responsive to receiving a send input, providing the user-generated reply for transmission. 
3. The method of claim 2, wherein receiving a send input comprises receiving a selection of a second UI element. 

4. The method of claim 3, further comprising: while displaying the first notification element, detecting a request to dismiss the first notification element; and in response to detecting the request to dismiss the first notification element, ceasing to display the first notification element; and after ceasing to display the first notification element, displaying the second notification element. 
4. The method of claim 3, wherein displaying the second notification element comprises maintaining information for the user-generated reply that has already been received. 

4. The method of claim 1, wherein the user-generated reply comprises an audio message. 
   


5. The method of claim 4, wherein displaying the second notification element comprises maintaining information for the user-generated reply that has already been received. 
5. The method of claim 3, wherein the user-generated reply comprises a text-based message. 
5. The method of claim 4, wherein receiving a send input comprises detecting a lowering motion of the electronic device. 
6. The method of claim 3, wherein the user-generated reply comprises a text-based message.
6. The method of claim 5, wherein receiving the send input comprises receiving a selection of a second UI element. 
6. The method of claim 1, further comprising: responsive to providing the user-generated reply for transmission, ceasing to display the first notification element as an overlay of the user interface.    
7. The method of claim 3, wherein the information for the user-generated reply is received without displaying an associated application in a second area of the user interface.
7. The method of claim 3, wherein the user-generated reply comprises an audio message. 
7. The method of claim 1, wherein the information for the user-generated reply is received by the first application while the first application is running in a background mode that is distinct from a foreground mode.
8. The method of claim 3, wherein the first UI element includes a text entry field. 

8. The method of claim 7, wherein receiving the send input comprises detecting a lowering motion of the electronic device. 
8. The method of claim 1, further comprising: while displaying the first notification element, receiving a second message; responsive to providing the user-generated reply for transmission: displaying a second notification element as an overlay of the user interface, the notification element comprising information about the received second message. 
9. The method of claim 1, further comprising: responsive to receiving the second message, displaying an indication in the first notification element that the second message was received.
9. The method of claim 3, wherein the user-generated reply is received without displaying the application in the second area of the user interface. 
   
9. The method of claim 8, further comprising: responsive to receiving the second message, displaying an indication in the first notification element that the second message was received. 

10. The method of claim 1, wherein: the user input for opening the application associated with the first notification element is an input that corresponds to selection of the first notification element. 

10. The method of claim 1, further comprising: while displaying the first notification element, receiving a second message; determining the second message is associated with the first message; and displaying a second notification element as an overlay of the user interface, the notification element comprising information about the received second message. 

11. The method of claim 3, wherein the first UI element includes a text entry field. 

11. The method of claim 10, wherein displaying the second notification element comprises maintaining information for the user -generated reply that has already been received.

12. The method of claim 11, wherein displaying the first UI element comprises: receiving a sequence of one or more gestures in the first area of the user interface; and responsive to receiving the sequence of one or more gestures, displaying the first UI element.    
12. The method of claim 1, further comprising: responsive to receiving an input that corresponds to selection of the first notification element displaying an associated application in a foreground mode user interface. 

13. The method of claim 11, wherein: the first UI element includes the text entry field and an audio entry button for initiating recording of audio; and responsive to receiving a selection of the first UI element: in accordance with a determination that the selection includes selection of the text entry field, displaying a soft keyboard on the display and replacing the audio entry button with a send button for sending a text message; and in accordance with a determination that the selection includes selection of the audio entry button, initiating recording of audio and replacing the text entry field with a representation of the audio being recorded. 
13. The method of claim 12, wherein displaying the associated application in the foreground mode user interface comprises maintaining information for the user-generated reply that has already been received. 


14. The method of claim 2, further comprising: while displaying the first notification element, detecting a request to dismiss the second notification element; and in response to detecting the request to dismiss the second notification element, ceasing to display the second notification element; and after ceasing to display the second notification element, continuing to display the first notification element. 
14. The method of claim 1, wherein the first UI element is a text entry field. 
   

15. The method of claim 3, further comprising: responsive to receiving the second message, displaying an indication in the first notification element that the second message was received. 
15. The method of claim 14, wherein displaying the first UI element comprises: receiving a sequence of one or more gestures in a first area of the user interface; and responsive to receiving the sequence of one or more gestures, displaying the first UI element in a second area of the user interface.

16. The method of claim 1, wherein the first message is an audio message, the method further comprising: while displaying the first notification element, responsive to detecting a raising motion of the electronic device, playing the first message. 

16. The method of claim 14, wherein: the first UI element includes a text entry field and an audio entry button for initiating recording of audio; and responsive to receiving a selection of the first UI element: in accordance with a determination that the selection includes selection of the text entry field, displaying soft keyboard on the display and replacing the audio entry button with a send button for sending a text message; and in accordance with a determination that the selection includes selection of the audio entry button, initiating recording of audio and replacing the text entry field with a representation of the audio being recorded.


17. The method of claim 1, wherein the first message is an audio message, the method further comprising: while displaying the first notification element, responsive to detecting a raising motion of the electronic device, playing the first message. 


18. The method of claim 1, further comprising: while displaying the first notification element for the first message, receiving a second message; in response to receiving the second message: in accordance with a determination that the second message is not associated with the first message, delaying displaying a second notification element for the second message until the first notification element has been dismissed. 


19. The method of claim 18, further comprising: while displaying the second notification element, detecting a request to dismiss the first notification element; and in response to detecting the request to dismiss the first notification element, ceasing to display the first notification element; and after ceasing to display the first notification element, displaying the second notification element. 


20. The method of claim 18, further comprising, in response to receiving the second message, in accordance with a determination that the second message is associated with the first message, updating the first notification element to indicate that the second message has been received.



In addition, claims 10-27 are similar to claims 1-9 of the instant application.




Claim Rejections - 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-10, 12, 15-19, 21 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al (U.S. Patent Application 20120022872) in view of Shin (U.S. Patent Application 20100125801). 
Regarding claims 1, 10 and 19, Gruber et al teaches a method, comprising: 
at an electronic device with one or more processors and memory (i.e. electronic device with processor and memory (FIG. 9 and par. 62)): 
receiving a first message (i.e. receive text message (par. 171)); 
displaying a first notification element in a first area of a user interface, the first notification element comprising information about the received first message (i.e. display notification of received message (FIG. 4 element 471 and par. 171)); 
while displaying the first notification element, receiving a second message (i.e. receive another text message (par. 171)).
Gruber et al doesn’t expressly teach in response to receiving the second message: in accordance with a determination that the second message is not associated with the first message, delaying displaying a second notification element for the second message until the first notification element has been dismissed.
Shin teaches in response to receiving the second message: in accordance with a determination that the second message is not associated with the first message, delaying displaying a second notification element for the second message until the first notification element has been dismissed (i.e. while a user is inputting a chatting content to the first chatting counterpart, if a message is received from the second chatting counterpart, the controller does not activate the chatting window of the second chatting counterpart, until the input is completed (FIG. 10 and par. 185). Examiner note: the second message is not associated with the first message because the second message is from a different user than the first message).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Shin to display only the main message, because doing so would prevent the user from being inconvenienced by handling multiple conversations at the same time (par. 9).


Regarding claims 3, 12 and 21, Gruber et al and Shin teach the method of claim 1. Gruber et al further teaches while displaying the first notification element, displaying a first UI element for initiating a reply to the first message; and responsive to receiving a selection of the first UI element, receiving information corresponding to a user-generated reply to the first message (i.e. an interface 170 for responding to text message 171. Virtual keyboard 270 is presented in response to the user tapping in text field 172, permitting text to be entered in text field 172 by tapping on areas of the screen corresponding to keys. The user taps on send button 173 when the text message has been entered. If the user wishes to enter text by speaking, he or she taps on speech button 271, which invokes a voice dictation interface for receiving spoken input and converting it into text. Thus, button 271 provides a mechanism by which the user can indicate that he or she is in a hands-free context (FIG. 2 elements 170-172, 270-271 and par. 159). Display “slide to reply” button (FIG. 4 element 472 and par. 171)).


Regarding claims 6, 15 and 24, Gruber et al and Shin teach the method of claim 3. Gruber et al further teaches a text-based message (i.e. user interface for responding to text message (FIG. 2 element 170 and par. 159)).  


Regarding claims 7, 16 and 25, Gruber et al and Shin teach the method of claim 3. Gruber et al further teaches wherein the information for the user-generated reply is received without displaying an associated application in a second area of the user interface (i.e. the reply is entered in the text input field of the same application, without displaying a second application (FIG. 2)).  


Regarding claims 8, 17 and 26, Gruber et al and Shin teach the method of claim 3. Gruber et al further teaches wherein the first UI element includes a text entry field (i.e. virtual keyboard and text field (FIG. 2 elements 270, 172 and par. 159)).  


Regarding claims 9, 18 and 27, Gruber et al and Shin teach the method of claim 1, but Gruber et al doesn’t expressly teach responsive to receiving the second message, displaying an indication in the first notification element that the second message was received.
Shin teaches responsive to receiving the second message, displaying an indication in the first notification element that the second message was received (i.e. displaying identifier 62 indicating the reception of the message and a reception count of the message until the input of the chatting content is completed (FIG. 10 element 62 and par. 188)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Shin to display an indication of the number of new messages received, because doing so would prevent the user from being inconvenienced by handling multiple conversations at the same time (par. 9).

Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al in view of Shin, and further in view of Thorsen et al (U.S. Patent Application 20120185797). 
Regarding claims 2, 11 and 20, Gruber et al and Shin teach the method of claim 1, but they don’t expressly teach in response to receiving the second message: in accordance with a determination that the second message is associated with the first message, displaying a second notification element in the first area of the user interface, the second notification element comprising information about the received second message.
Thorsen et al teaches in response to receiving the second message: in accordance with a determination that the second message is associated with the first message, displaying a second notification element in the first area of the user interface, the second notification element comprising information about the received second message (i.e. display multiple message summaries related to the same subject in a conversation. All summaries 405-420 are related to the same subject “Road Trip” (FIG. 4 element 425)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Thorsen et al to display a second notification element in the first area of the user interface with information about the second message, because doing so would allow the user to read all related messages, i.e. the whole conversation, at the same time.

Claims 4-5, 13-14 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al in view of Shin, and further in view of Maimon et al (U.S. Patent Application 20130246538). 
Regarding claims 4, 13 and 22, Gruber et al and Shin teach the method of claim 3, but Gruber et al doesn’t expressly teach after ceasing to display the first notification element, displaying the second notification element.  
Shin teaches after ceasing to display the first notification element, displaying the second notification element (i.e. while a user is inputting a chatting content to the first chatting counterpart, if a message is received from the second chatting counterpart, the controller does not activate the chatting window of the second chatting counterpart, until the input is completed (FIG. 10 and par. 185)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Shin to display the second notification element after ceasing to display the first notification element, because doing so would prevent the user from being inconvenienced by handling multiple conversations at the same time (par. 9).
Gruber et al and Shin don’t expressly teach while displaying the first notification element, detecting a request to dismiss the first notification element; and 
in response to detecting the request to dismiss the first notification element, ceasing to display the first notification element.  
Maimon et al teaches while displaying the first notification element, detecting a request to dismiss the first notification element; and 
in response to detecting the request to dismiss the first notification element, ceasing to display the first notification element (i.e. upon selection of the done button 610, the notification window 600 can disappear. In the latest alerts view, the entry regarding this notification may disappear or be omitted after the user is done with the notification (FIG. 5, 6 and par. 49)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Maimon et al to remove notifications after a user request, because doing so would allow the user to control the incoming information flow (par. 46).


Regarding claims 5, 14 and 23, Gruber et al and Shin and Maimon et al teach the method of claim 4, but Gruber et al and Maimon et al don’t expressly teach maintaining information for the user-generated reply that has already been received.
Shin teaches maintaining information for the user-generated reply that has already been received (i.e. display a chatting session between two users, including the messages and reply messages entered by both users (FIG. 10 elements 21, 31)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Shin to maintain information for the user-generated reply that has already been received, because doing so would allow the user to read all related messages, i.e. the whole conversation, at the same time.




Conclusion

4.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
March 6, 2021